             Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 1 of 22


     BETSY C. MANIFOLD (182450)
 1   manifold@whafh.com
     RACHELE R. BYRD (190634)
 2   byrd@whafh.com
     MARISA C. LIVESAY (223247)
 3   livesay@whafh.com
 4   BRITTANY N. DEJONG (258766)
     dejong@whafh.com
 5   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 6   750 B Street, Suite 1820
     San Diego, CA 92101
 7   Telephone: 619/239-4599
     Facsimile: 619/234-4599
 8
     CARL V. MALMSTROM (pro hac vice forthcoming)
 9   malmstrom@whafh.com
     WOLF HALDENSTEIN ADLER
10    FREEMAN & HERZ LLC
     111 W. Jackson Blvd.
11   Chicago, IL 60077
     Telephone: 312/984-0000
12   Facsimile: 212/545-4677
13
     Attorneys for Plaintiff
14
                               UNITED STATES DISTRICT COURT
15                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                   SACRAMENTO DIVISION
16
17
                                                      Case No.
18   CHRIS DAIDA, individually and on behalf of all
     others similarly situated,                       CLASS ACTION COMPLAINT
19
20                               Plaintiff,

21      v.                                            JURY TRIAL DEMANDED
22
     ZINUS, INC., a California Corporation,
23
                                 Defendant.
24
25
26
27
28



                                                                 CLASS ACTION COMPLAINT
            Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 2 of 22



 1          Plaintiff Chris Daida (“Plaintiff”), individually and on behalf of all other similarly
 2   situated individuals, hereby alleges upon personal knowledge of the facts respectively pertaining
 3   to his own actions, and upon information and belief as to all other matters, by and through his
 4   undersigned counsel, and brings this Class Action Complaint against defendant Zinus, Inc.
 5   (“Zinus” or “Defendant”).
 6                                     NATURE OF THE ACTION
 7          1.      Zinus is one of a number of mattress manufacturers who have entered the market
 8   as a disruptor of the traditional showroom-based retail mattress industry. With a focus on online
 9   sales and sales through “big box” retailers – such as Target and Walmart – rather than through
10   traditional furniture or mattress stores, Zinus markets itself as a trendy, cost-effective alternative
11   to traditional mattress producers and retailers.
12          2.      Zinus sells its mattresses both through its own online shop (www.zinus.com) as
13   well as through a number of online retailers, including Amazon, Walmart.com, Target.com, and
14   Wayfair. Positive reviews from notable entities such as the New York Times1 and New York
15   Magazine2 have helped Zinus generate more than $100 million a year in revenue.3
16          3.      Zinus uses fiberglass sleeves in the manufacture of its all of its mattresses as an
17   inexpensive flame retardant.       However, this fiberglass can routinely seep through the
18   inexpensive, porous outer cover of the mattress causing painful irritation, breathing problems,
19   and rashes to people exposed to the loose fibers. As the Illinois Department of Health has
20   pointed out, “Little information is known about the health effects caused by small [glass] fibers.
21   Smaller fibers have the ability to reach the lower part of the lungs increasing the chance of
22
     1
23    See Joanne Chen, The best Memory Foam Mattresses You Can Buy Online, NEW YORK TIMES, (June 10,
     2020), https://www.nytimes.com/wirecutter/reviews/best-foam-mattresses-you-can-buy-online/ (last
24   visited Aug. 10, 2020).
     2
25     See Kelsey Darragh, I Want to Publicly Thank My Twitter Followers for Telling Me About This$258
     Mattress, NEW YORK MAGAZINE (Mar. 9, 2020), https://nymag.com/strategist/article/zinus-memory-
26   foam-mattress-review-2020.html?utm_source=partner&utm_medium=outreach&utm_campaign=0520
     (last visited Aug. 10, 2020.
27   3
      See https://www.dnb.com/business-directory/company-
28   profiles.zinus_inc.b730cb45cea29a3f7b95b81b6fa7c404.html (last visited Aug. 10, 2020).


                                                                              CLASS ACTION COMPLAINT
                                                                                                      -1-
            Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 3 of 22



 1   adverse health effects.”4
 2             4.      Nonetheless, in order to produce mattresses as cheaply as possible, Zinus has
 3   opted to include fiberglass sleeves in the manufacture of its mattresses as a flame retardant.
 4   Other options to make mattresses flame retardant are both widely available and also inexpensive,
 5   but Zinus has chosen to use fiberglass as it is one of the absolute cheapest materials available for
 6   flame retardancy.
 7             5.      This is had led to numerous complaints, including complaints online generally,
 8   complaints to the CPSC, and complaints to the company itself.              Numerous people have
 9   complained of breathing problems, itchiness, rashes, and severe discomfort from this fiberglass
10   seepage.       Consumers, including Plaintiff, have needed to cease using or throw out their
11   mattresses and have incurred costs remediating the fiberglass fibers left strewn about their
12   houses or apartments.
13             6.      In spite of this, Zinus has made no effort to recall its mattresses or modify its
14   mattress flame retardance materials, and it continues to sell them and extol their virtues.
15             7.      Plaintiff, individually and on behalf of similarly situated consumers, seeks to
16   recover damages, treble damages, costs related to mitigation and remediation, equitable relief,
17   including injunctive relief in the form of a complete recall of all affected mattresses, restitution,
18   disgorgement, reasonable costs and attorneys’ fees, and all other remedies this Court deems
19   proper.
20                                                 PARTIES
21             8.      Plaintiff Chris Daida is a natural person residing in Honolulu County, Hawaii.
22             9.      On or about January 27, 2016, Plaintiff purchased a Sleep Master Ultima®
23   Comfort Memory Foam 6 Inch Twin Zinus mattress from Amazon.com, paying $105.54. On or
24   about June 9, 2020, Plaintiff discovered small shards of fiberglass strewn throughout his
25   daughter’s bedroom. This caused Plaintiff to need to purchase a new mattress for his daughter as
26   well as to spend several hours remediating the fiberglass leakage throughout his daughter’s room
27   4
        Illinois Department of Public Health, Environmental Health Fact Sheet – Fiberglass,
28   http://www.idph.state.il.us/envhealth/factsheets/fiberglass.htm, (last visited Aug. 10, 2020).


                                                                             CLASS ACTION COMPLAINT
                                                                                                        -2-
               Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 4 of 22



 1   and his apartment as a whole.
 2             10.   Defendant Zinus, Inc. is a California corporation with its principal place of
 3   business at 5731 Promontory Parkway, Tracy, California, 95377. Zinus, Inc. is a subsidiary of
 4   Zinus, Inc., a Republic of Korea company publicly traded on the Korea Composite Stock Price
 5   Index.
 6                                     JURISDICTION AND VENUE
 7             11.   This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (“The Class Action
 8   Fairness Act”) because sufficient diversity of citizenship exists between the parties to this action,
 9   the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and
10   there are 100 or more members of the Class.
11             12.   This Court has personal jurisdiction over Defendant, which has its principal place
12   of business in this district and which is authorized to and regularly conducts business in the
13   Eastern District of California.
14             13.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2) because
15   Defendant is a corporation with its principal place of business within this District, and a
16   substantial part of the events and omissions giving rise to this action occurred in this District.
17                                     FACTUAL ALLEGATIONS
18             14.   Zinus was founded in 1987 as Jinwoong, Inc. as a producer of tents and household
19   fabrics. Jinwoong became a producer of tents and mobile furniture for Walmart and other large
20   retailers, like Sears.5
21             15.   Following name changes, a private-equity investment, and ventures into
22   inexpensive indoor furniture6, Jinwoong changed its name to Zinus in 2002.
23             16.   In 2003, Zinus began producing low-cost mattresses.7
24
     5
              See      Wal-Mart’s       Tent       Guy,      FROBES          (Apr.       14,         2002),
25   https://www.forbes.com/forbes/2002/0415/124.html#24163df112d1 (last visited Aug. 10, 2020).
     6
26       Id.
     7
27    See Douglas Kim, Zinus IPO Preview (Par 1) – An Amazing Comeback Story (#1 Mattress Brand on
     Amazon), SMARTKARMA (Sept. 19, 2017), https://www.smartkarma.com/insights/zinus-ipo-preview-part-
28   1-an-amazing-comeback-story-1-mattress-brand-on-amazon ( last visited July 13, 2020).


                                                                              CLASS ACTION COMPLAINT
                                                                                                          -3-
               Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 5 of 22



 1             17.   In 2018, Zinus was seen as a turn-around story and was relisted on the Korea
 2   Composite Stock Price Index as one of the most hotly-anticipated initial public offerings of the
 3   year.8
 4             18.   Today Zinus has a nationwide revenue of at least $123 million a year.9
 5             19.   As of this writing, three of the top ten best-selling mattresses on Amazon.com are
 6   manufactured by Zinus.10
 7             20.   Zinus’ mattress have been at the heart of the company’s turnaround, in which the
 8   company markets itself as a purveyor of stylish, inexpensive, and easy-to-ship mattresses that are
 9   largely sold online.
10             21.   However, all of Zinus’ mattresses use fiberglass as a flame retardant in their
11   mattresses.11 Zinus, however, does not disclose this fact on their website. Instead, in the FAQs,
12   Zinus notes only that, “All of our mattresses have been tested and meet the requirements of the
13   Cigarette Smoldering Text (16 CFR Part 1632) and the Open Flame Test (1633-Federal
14   flammability) . . .Yes Zinus is CertiPUR-US® certfified! Since most people spend so much time
15   in bed, we feel like they should be snuggling on the healthiest of foams.”12
16             22.   Similarly, in response to the FAQ asking, “What are Zinus memory foam
17   mattresses made of?” Zinus answers merely, “Memory foam should just remember good things
18   (like your sleep style) and forget the bad stuff like smelly smells. Which is why we designed our
19   memory foam, known as BioFoam®, with natural ingredients like green tea extract, castor
20   natural seed oil and all-natural charcoal to help absorb moisture and keep your mattress smelling
21   8
         Id.
22   9
       See https://www.dnb.com/business-directory/company-
     profiles.zinus_inc.b730cb45cea29a3f7b95b81b6fa7c404.html (last visited Aug. 10, 2020).
23   10
       See https://www.amazon.com/Best-Sellers-Home-Kitchen-Mattresses/zgbs/home-garden/3732981 (last
24   visited Aug. 10, 2020).
     11
25      See Which Memory Foam Mattresses Do Not Contain Fiberglass?, J. SNOW CREATIONS (Oct. 3, 2019)
     https://www.jsnowcreations.com/reviews/which-memory-foam-mattresses-do-not-contain-fiberglass/ (last
26   visited Aug. 10, 2020).
     12
27     How do I know Zinus Mattress is safe? Is your foam CertiPUR-US® certified?, ZINUS FAQS (June 26,
     2019),    https://support.zinus.com/hc/en-us/articles/360000223172-How-do-I-know-a-Zinus-mattress-is-
28   safe-Is-your-foam-CertiPUR-US-certified- (last visited Aug. 10, 2020).


                                                                             CLASS ACTION COMPLAINT
                                                                                                     -4-
               Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 6 of 22



 1   fresh.”13
 2             23.     In fact, nowhere on Zinus’s website does it affirmatively mention that its
 3   mattresses contain fiberglass.
 4             24.     However, as stated supra, all mattresses sold in the United States are required to
 5   pass a mattress flammability test as set out by the Consumer Product Safety Commission.14
 6             25.     Mattress manufacturers are not required to use fiberglass as a flame retardant,
 7   though many choose to do so because it is extremely inexpensive.15
 8             26.     As a result, fiberglass sleeves or socks are frequently used in the manufacture of
 9   inexpensive mattresses. While this information is disclosed on the tag – which a customer
10   purchasing online will only find once their mattress arrives – it is not disclosed elsewhere in
11   many companies’ advertising, including Zinus’.
12             27.     Fiberglass from such cheaply-made sleeves can easily begin to fray during usage
13   and seep out from the mattress cover, even when the mattress cover is intact.
14             28.     Zinus is aware of this fact. Zinus even includes in its drop-down menu for
15   reasons to contact Zinus “Glass Fiber (Intact Cover)” on its “Submit a Request” page.16
16             29.     Numerous complaints have been made online by people with the same experience
17   as Plaintiff, that is people who did not remove their mattress cover, but have nonetheless
18   experienced fiberglass seepage.
19             30.     A representative sample include the following complaints:
20                    I got a Zinus 12" Green Tea Memory Foam mattress a couple weeks ago.
21             Within a couple days I was noticing irritated skin and random itches in bed. At

22   13
         What are Zinus memory foam mattresses made of?, ZINUS FAQS (June 12, 2019),
     https://support.zinus.com/hc/en-us/articles/360028668052-What-are-Zinus-memory-foam-mattresses-
23   made-of- (last visited Aug. 11, 2020).
     14
24     See Requirements for Mattresses and Mattress Pads, U.S. CONSUMER PRODUCT SAFETY COMMISSION,
     OFFICE          OF       COMPLIANCE            (Aug.          2002),   https://www.cpsc.gov/s3fs-
25   public/pdfs/blk_media_regsummattress.pdf (last visited Aug. 11, 2020).
     15
26     See, e.g.,ALIBABA.COM, https://www.alibaba.com/product-detail/55-Fiberglass-45-Modacrylic-FR-
     Fire_62267606860.html?spm=a2700.pc_countrysearch.main07.3.6c2c14c6TYSKZC (last visited Aug.
27   11, 2020).
     16
28        See ZINUS.COM, https://support.zinus.com/hc/en-us/requests/new (last visited Aug. 11, 2020).


                                                                                  CLASS ACTION COMPLAINT
                                                                                                         -5-
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 7 of 22


            that point I shined a flashlight over my sheets and noticed a lot of tiny glass fibers
 1
            already embedded into them. I was horrified and instantly returned the mattress. I
 2          think it also caused some throat/lung/eye irritation in the short time I had it. As I
            carried it downstairs for the return, it even infested my shirt with a ton of glass
 3          fibers as a farewell gift.17
 4
                    THIS BED CONTAINS FIBERGLASS!!!It comes off on the sheets and
 5          throughout the protective lining. I was horrified. Luckily I found out before I slept
            on it and now I cant get it out of my house fast enough. It is truly shocking that
 6          this stuff is in bedding and I saw it with my own eyes. Amazon was great so I will
 7          continue shopping with them but this bed is not staying anywhere near my family.
            It was disappointing and very scary given the fact that all the reviews were great.
 8          If you choose to keep the bed or buy one make sure that you NEVER take off the
            cover. That is the only barrier between you and the fiberglass ( just to be clear I
 9          did not take the cover off and still could see the fiberglass shards on my bed
10          frame). Will not he buying a foam mattress again.18

11                 I got this mattress when I moved to a new part of the country. Soon after I
            moved, and started sleeping on this mattress, my ability to smell and breathe
12          through my nose, was impacted. It just felt like my nose was a little stuffy all the
13          time, even though there was no extra mucous/snot in my nose. I thought the
            change in my ability to breath through my nose was due to year-round allergies in
14          a new region.
15          After moving back to my original location, my nasal problems remained constant.
16          In this second move back home, I ordered a Zinus platform that had a cloth cover.
            A few months later, I noticed that the platform cover shed lots of little shiny fibers
17          onto the floor.
18
            I looked it up; fiberglass. Weird! I looked at this Zinus mattress, too, and the tag
19          indicated fiberglass was used in the mattress cover. I had NEVER removed the
            cover of the mattress (or the platform). I often sleep on my stomach, with my face
20          almost buried in the mattress. I wonder if I was breathing in tiny particles of
            fiberglass. It was thin fabric that was distorted for 6-8 hours every night, for over
21
            two years. It is not outside the realm of possibility that some small pieces could
22          have worked their way out.19

23   17
       https://www.reddit.com/r/Mattress/comments/b55qru/zinus_12_memory_foam_cloud_mattress_sheddin
24   g/ (last visited Aug. 11, 2020).
     18
25     https://www.amazon.com/product-
     reviews/B01NBPG0LU/ref=acr_dp_hist_1?ie=UTF8&filterByStar=one_star&reviewerType=all_reviews
26   #reviews-filter-bar (last visited Aug. 11, 2020).
     19
27     https://www.amazon.com/product-
     reviews/B006L9U4PK/ref=acr_dp_hist_1?ie=UTF8&filterByStar=one_star&reviewerType=all_reviews#
28   reviews-filter-bar (last visited Aug. 11, 2020).


                                                                             CLASS ACTION COMPLAINT
                                                                                                     -6-
                Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 8 of 22



 1
                        Do not buy this mattress. A year after purchasing I started getting
 2              rashes/bumps all over my body, sinus infections that wouldn’t go away, low grade
                fever almost daily, waiting up in the middle of the night due to itchiness. I was on
 3              antibiotics and antifungals for months due to inaccurate diagnoses. In desperation,
                I started reading about every product in my home and finally found these reviews
 4
                about fiberglass! Got rid of my mattress a week ago and symptoms are clear. I
 5              never took the cover off but the fiberglass poked through. I could also visibly see
                many many pieces on my bedskirt - wish the photo was better. Please please
 6              please don’t buy this.20
 7
                        I bought this without reading the bad reviews of course. The first night i
 8              even slept on it i woke up with severely itchy eyes. I went to the doctor thinking I
                had Pink Eye or something without the other symptoms. But even after an
 9              antibiotic for my eyes they're still SEVERELY itchy. I put two and two together
10              and read some of the negative reviews here to see if anyone had that problem. I'm
                really upset about this it's super scary.21
11
                       All seemed well for a few weeks, but then I began to experience itching
12              and skin irritation, which became worse over the ensuing weeks. Welts formed on
13              my upper arms and trunk. They reminded me of the feeling one gets when
                exposed to fiberglass particles during an insulation installation.
14
                        It took me a while to identify the cause, but going back to read negative
15              comments about the product on [redacted], it became clear to me that the problem
16              was with the mattress. It looks to be that the delay between purchase and
                symptoms were related to the breakdown of the fire retardant layer and
17              subsequent working of those sharp particles making their way through the Zinus
                mattress cover, the waterproof cover, the sheets, and, finally, my pajamas and
18
                other clothing, the latter three laundered periodically, which delayed or slightly
19              reduced the problem for a day or so. The symptoms not only included welts and
                itching, but sneezing and coughing, too, especially right after removing the CPAP
20              mask I wear every night and during naps.22
21
                        I have a mattress manufactured by zinus and sold by Walmart ...my
22              mattress had no warnings anyway I never removed the cover off the mattress even
                tho its says u can...i had washed the sheet and i had a black shirt laying on the
23              mattress with no sheet and the shade was open and I seen sparkles allover my
                black shirt...I found that these mattresses can leak fiberglass ...there is so many
24
                complaints on this issue ..I am concerned about children sleeping on these
25              mattresses and breathing this in and irritation of eyes and skin and parents are not

26   20
          Id.
27   21
          Id.
     22
28        https://www.saferproducts.gov/ViewIncident/1964543 (last visited Aug. 11, 2020).


                                                                                 CLASS ACTION COMPLAINT
                                                                                                       -7-
               Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 9 of 22


               knowing about this..I would of not known if I had not seen it on my black shirt
 1
               ...and this is my guest room where my family sleep...23
 2             31.     On the same “Submit a Request” page, Zinus also includes a drop-down option
 3   for “Glass Fiber (Cover Removed).” Zinus includes a zipper on most (if not all) of their
 4   mattresses which implies that their mattress covers are safe to remove, presumably for purposes
 5   of laundering them.
 6             32.     Customers have certainly believed this to be true, writing reviews such as “[t]he
 7   included cover is decent - and zippered for removal so washing will be easy,” and “[t]here is a
 8   zipper around the tan bottom on three full sides of the mattress, making removal of the cover
 9   very simple for cleaning.24
10             33.     However, unzipping the mattress cover exposes the fiberglass sleeve, which even
11   more facilitates fiberglass escaping into the environment. On information and belief, the zipper
12   is only included in the mattress for the purpose of making the mattress easier and less expensive
13   to place inside the mattress cover during production. However, Zinus takes no steps at the end of
14   the production process to prevent users from opening the mattress.
15             34.     This has led to countless complaints online, across several platforms, including
16   Reddit, Amazon, and others. For example, customers on Reddit have stated:
17
                       I, without realizing my Zinus mattress had fiberglass on its inside which
18             seems so obvious now, foolishly cleaned the mattress cover. I have a small
               apartment and laid the mattress down in the middle of the living room to place the
19             cover back down. I realized last night that fiberglass shards were covering my
20             bed, my bedding and blankets, pillows, as well as the rug and loveseat in my
               living room.
21
               I have a shop vac and threw away all the bedding and pillows and spent hours
22
               cleaning my sofa, rug, and bedroom carpet. I also threw out my mattress after
23             covering it in plastic wrap. I still see sparkles on my sofa although much less. I
               have an air filter equipped with a HEPA filter running 24/7. The itchiness has also
24             subsided. All exposed clothing I wrapped in trash bags and will take to the
               laundromat tomorrow.25
25
     23
26        https://www.saferproducts.gov/ViewIncident/1932668 (last visited Aug. 11, 2020).
     24
          https://www.slumbersearch.com/zinus-mattress-reviews (last visited Aug. 11, 2020).
27
     25
       https://www.reddit.com/r/Mattress/comments/c1w5s5/fiberglass_shards_from_zinus_mattress/ (last
28   visited Aug. 11, 2020).


                                                                                 CLASS ACTION COMPLAINT
                                                                                                     -8-
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 10 of 22



 1
                   My entire apartment is covered in fiberglass in the middle of a quarantine.
 2           Would not recommend.26

 3                  So I’ve had a Zinus Green Tea mattress since 2017, and recently we have
             been feeling/seeing what we thought were bug bites. After inspecting the cover
 4
             and seeing no signs of bugs or shells, I noticed the cover has a zipper underneath.
 5
             So I thought “let’s look whether there are bugs inside.” By the time I fully
 6           unzipped I then decided “let’s wash this thing just in case there are some unseen
 7           bugs trapped inside.” Huge mistake.

 8           Turns out the inside of the cover was absolutely loaded with “glass fiber”, had no
             clue and there was no clear warning not to unzip. Turns out the company has a
 9           small “do not remove” tag hidden behind the main mattress cover tag, but even
10           that tag doesn’t warn you’re about to explode little plastic threads all over your
             apartment.
11
             So now, these things are fucking everywhere.27
12
13                   They leak fiberglass and Zinus does not warn you about it. I took the
             zipper cover off and the layer underneath spilled fiberglass into my entire
14           bedroom. There was no warning label or anything. I had no idea this could
             happen. I’ve had to throw away hundreds of dollars worth of belongings that have
15           been contaminated with fiberglass. I’ve spent days cleaning and decontaminating
16           my room. Had to buy a HEPA filter vacuum, HEPA air purifier, cleaning
             supplies, etc. I also had to throw away over half of my wardrobe. It’s a fucking
17           nightmare. Thankfully it was contained to my bedroom but I’m easily out $2,000,
             if not more, because of fucking Zinus. I reached out to them as well and they have
18
             yet to contact me back. They should be shut down.28
19
20           35.     Customers have logged similar complaints on Amazon:

21                   Please be aware and pay heed to all one star reviews posted here . The
             fiber glass Is real thing which you will never be aware of until and unless you
22           beam a flashlight on mattress surface areas which are subjected to STRESS. All
23           these Glass fibers would start to glisten.(Smear with Black cloth and then shine

24
     26
       https://www.reddit.com/r/Mattress/comments/fixq2t/zinus_mattress_fiberglass/ (last visited Aug. 11,
25   2020).
     27
26     https://www.reddit.com/r/Mattress/comments/hay2fe/accidentally_released_glass_fiber_into_apartment/
     (last visited Aug. 11, 2020).
27   28
       https://www.reddit.com/r/Mattress/comments/hwprvp/whatever_you_do_do_not_buy_a_zinus_mattress
28   / (last visited Aug. 11, 2020).


                                                                               CLASS ACTION COMPLAINT
                                                                                                        -9-
                Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 11 of 22


                flash light if difficulty seeing on white surface)
 1
 2              They are every where and were there for a year(s) and My Kids and Myself were
                breathing on them.29
 3
                         I pulled the mattress out of the cardboard box with a small tear in it! I
 4              never took it out of the plastic! I immediately saw the fiberglass floating in the air.
 5              I had it back out of the house within 3 hours. Seven months later my air cleaners
                are still pulling fiberglass out of the air.30
 6
                        My son complained and thought the mattress had bed bugs because of the
 7              itching. No bugs, it was Fiberglass particles coming from mattress. Emailed
                customer support who told me to trash it immediately but then they didn’t respond
 8
                to my replacement. So now we will go the weekend without a mattress, plus had
 9              to trash the sheets and comforter.31

10                       I specifically ordered the mattress with the removable cover, so that I
                could wash it. Upon doing so, I unleashed a nightmare of trillions of mini glass
11
                slivers into my apartment. The glass attaches to everything, and I will have to
12              throw away bags full of clothes and bedding coverings to rid myself from them. I
                have tried vacuuming, lint rolling, and re-washing, but the fibers are relentless.
13              For months I itched all over and thought I was having seasonal allergies or bug
                bites. It wasn't until one night I noticed sparkles all over when a small night light
14
                illuminated the glass all over my purple and black comforter. I played with the
15              light some more and saw the glass slivers reflected in my mattress, bedding,
                clothes, and skin. Upon removing the cover and reading the label, it sad that the
16              bedding contained glass fibers primarily. In the future, Zinus, should maybe make
17              a clear warning about removing the "removable cover," and secondly... perhaps
                just don't make a removable cover or advertise the product as having a removable
18              cover, if it poses a health hazard.
19              Aside from the itching, coughing, and sneezing, I also had one sliver get in my
                eye, and have had a "lovely" little red spot there ever since. The money spent on
20
                health, and trying to clean up the mess made by this so-called cost-effective
21              mattress, is seriously not worth it.32

22
23   29
       https://www.amazon.com/product-
24   reviews/B00Q7EPPDA/ref=acr_dp_hist_1?ie=UTF8&filterByStar=one_star&reviewerType=all_reviews
     #reviews-filter-bar (last visited Aug. 11, 2020).
25   30
          Id.
     31
26     https://www.amazon.com/product-
     reviews/B006L9U4PK/ref=acr_dp_hist_1?ie=UTF8&filterByStar=one_star&reviewerType=all_reviews#
27   reviews-filter-bar (last visited Aug. 11, 2020).
     32
28        Id.


                                                                                 CLASS ACTION COMPLAINT
                                                                                                          - 10 -
              Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 12 of 22


                       Fiberglass will eventually get everywhere. The inner lining is made from
 1
               fiberglass. Didn’t even know this was legal . All my clothes are covered in
 2             fiberglass.33

 3             36.     Consumers have also complained on SaferProducts.gov, the CPSC’s website for

 4   consumer complaints and recalls:

 5                     Fabric covering was removed and washed from a child's foam mattress,
               which i believe released fiberglass shards of fire protectant all around his room.
 6             My child has since broken out in rashes, lacerations and hives/itching on all
 7             uncovered skin (arms and legs). He is unable to sleep in his bed, or even go into
               his room. The itching and allergen is incredible. He has slept on the couch in the
 8             living room, and condition improved. We throroughly cleaned his room and he
               returned for 1 night - to wake up to further hives and irritation this morning. Not
 9
               sure what else to do except remove everything from his room and further clean.34
10
                       I washed the covers of my 4 kids.. they are memory foam and my whole
11             house got fiberglass. I had to throw away all 4 sets of bedding and bunch of
               clothes since my washer had fiberglass and I did not notice were all this fiber
12
               glass until it was way too late. My mattress cover had no label indicating I could
13             remove it to wash it. And I did it to all 4 mattresses so the amount of fiberglass
               was just too much. We had our clothes ruined and occasionally we will get some
14             on us and get skin irritation my poor kids lost alot of school uniforms and my
               husband work clothes including daily clothe. The pain you get when you have
15
               cloth filled with fiberglass is unimaginable.35
16
               37.     Similarly, Walmart’s website is also flooded with complaints about fiberglass:
17
                      If I could rate this a 0 stars I would! This product fails to lable its box
18
               when purchased that it has 62% fiberglass!!! Now my clothes and apartment is
19             contaminted. My 3 year old daughter was complaining of itching and her skin is
               now irritaed. Im having to throw away alot of my personal belongings. Please
20             read and watch to educate yourself on this product! I guess what im trying to say
               is for the Love of god please DO NOT PURCHASE!! CHEAP FOR A
21
               REASON!!36
22
                       Bed is comfortable and all. Price point was great when I bought it. 2 years
23
     33
24     https://www.amazon.com/product-
     reviews/B006L9U4PK/ref=cm_cr_getr_d_paging_btm_next_4?ie=UTF8&filterByStar=one_star&review
25   erType=all_reviews&pageNumber=4#reviews-filter-bar (last visited Aug. 11, 2020).
     34
          https://www.saferproducts.gov/ViewIncident/1973776 (last visited Aug. 11, 2020).
26
     35
          https://www.saferproducts.gov/ViewIncident/1951016 (last visited Aug. 11, 2020).
27   36
       https://www.walmart.com/ip/Spa-Sensations-by-Zinus-8-Memory-Foam-Mattress-Twin/12542630 (last
28   visited Aug. 11, 2020).


                                                                                 CLASS ACTION COMPLAINT
                                                                                                     - 11 -
              Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 13 of 22


               of use and I decide to take the polyester cover off and found a glass fiber lining. If
 1
               you feel itchy while sleeping on it, check the inner lining for deterioration. It's
 2             supposed to be there for flame retardation but shouldn't be falling apart. Be
               careful inhaling it too.37
 3
                      PLEASE STAY AWAY FROM THIS MATTRESS! There is
 4             FIBERGLASS UNDERNEATH THE COVER WHICH IS CENTAMETERS
 5             FROM YOUR FACE ! There is FIBER GLASS ON MY CLOTHES,ON MY
               SKIN38
 6
                      I bought a 12 inch mattress 4 years ago by zenus and it leaked fiberglass
 7             ...Consumer beware ask about it.39
 8
               38.     Lastly, several news organizations have run stories of families needing to take
 9
     extensive remediation because of fiberglass leakage from their mattresses. Most recently, in
10
11   February 2020, KMOV in St. Louis, Missouri noted:

12                     They'd never noticed the mattress tag, showing that inner cover was 62%
               glass fiber.
13
14             “It creates little cuts on your skin,” said Scott Green with AdvantaClean of
               Madison County.
15
               Green has dealt with fiberglass before. He said it is common in furnace filters and
16             insulation, and he said it is put in mattresses on purpose to make them more fire-
17             resistant.

18             But when it gets disrupted, it can go everywhere, creating a nightmare for people
               it comes in contact with.
19
20             “People will experience eye irritation, throat, you may sneeze a lot, you may
               cough, you may have a tickle in your throat. It’s likely the fiberglass has gotten in
21             your body,” Green said.
22
               But cleaning it up is a huge job that can cost big bucks.
23
               “Depending on the situation, it would range from thousands to possibly tens of
24             thousands of dollars,” Green said.
25
26   37
          https://www.walmart.com/reviews/product/6538605?rating=1(last visited Aug. 11, 2020).
27   38
          https://www.walmart.com/reviews/product/6538605?page=3&rating=1 (last visited Aug. 11, 2020).
     39
28        https://www.walmart.com/reviews/product/829338717?rating=1 (last visited Aug. 11, 2020).


                                                                                CLASS ACTION COMPLAINT
                                                                                                        - 12 -
              Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 14 of 22


               Experts say fiberglass released from a mattress ought to be cleaned up by a
 1
               professional. In fact, Robert and Amanda were told to stay away from their home,
 2             unless they and their children wore protective clothing and masks.40

 3             39.     Zinus has scarcely addressed the issue of its use of fiberglass. In one comment in
 4
     response to a complaint on SaferProducts.gov from a consumer who removed the cover, Zinus
 5
     noted, “The fiberglass fire barrier is a healthier alternative to compliance with fire retardant
 6
 7   regulations than by using fabrics treated with fire retardant chemicals, such as chlorinated tris,

 8   brominated retardants, antimony or boric acid. The fiberglass used as an FR [fire retardant]
 9   barrier does not pose a risk of inhalation because it is ‘continuous filament’ fiberglass and is not
10
     considered hazardous. (See Federal Register, Vol. 71, No. 50, Section H3(c), p. 13479)”41
11
               40.     However, the statement that fiberglass is “healthier” than using chemical
12
13   treatments is Zinus’ opinion and is not backed up by the section of the Federal Register quoted in

14   its response. The FTC allows several different methods to reduce flammability of mattresses,
15   several of which have caused concern from medical professionals. Instead, Zinus has cherry-
16
     picked its preferred FR barrier based on cost and not on actual health benefits to the consumer.
17
     Indeed, the section of the Federal Register Zinus quoted states,
18
19             Comment. One commenter specifically mentioned fiberglass as a potentially hazardous
               FR treatment due to inhalation of glass fibers.
20
               Response. The type of fiberglass used in textiles and FR barriers, ‘‘continuous filament,’’
21
               is not considered hazardous.42
22
               41.     While the science on the danger from fiberglass remains in flux, at no point does
23
     40
24     Lauren Trager, News 4 Investigates: The danger lurking in your mattress, KMOV4 (Feb. 15, 2020)
     https://www.kmov.com/news/news-4-investigates-the-danger-lurking-in-your-mattress/article_2bb77cc2-
25   4eb7-11ea-b4c6-0319ba20d45f.html (last visited Aug. 11, 2020).
     41
26        https://www.saferproducts.gov/ViewIncident/1932249 (last visited Aug. 11, 2020).
     42
27      Consumer Product Safety Commission, Part II: 16 CFR Part 1633, Standard for the Flammability
     (Open Flame) of Mattress Sets; Final Rule, FEDERAL REGISTER, VOL. 71, NO. 50 (Mar. 15, 2006), p. 9,
28   https://bhgs.dca.ca.gov/laws/tb_appendixa.pdf (last visited Aug. 11, 2020).


                                                                                 CLASS ACTION COMPLAINT
                                                                                                    - 13 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 15 of 22


     Zinus contend that fiberglass seepage does not pose a risk to customer comfort or create a
 1
 2   condition that does not require remediation.

 3          42.     As a result, in an effort to produce mattresses as cheaply and quickly as possible,
 4
     Zinus has designed, manufactured, and sold mattresses that seep fiberglass particles when used
 5
     within the parameters of daily wear. This seepage is possibly dangerous to consumers, but
 6
 7   certainly leads to itchiness, discomfort, unpleasant dermatologic reactions, and can require

 8   expensive remediation. Many consumers have also reported needing to throw out bedding,
 9   carpeting, clothes and toys which have materials that can hold fiberglass particles for a long
10
     period of time. Zinus does not adequately disclose this to consumers, and in fact goes out of its
11
     way to avoid disclosing it on its website.
12
13          43.     While Defendant’s mattresses do not need to have the covers removed to shed

14   fiberglass (as demonstrated above), they also do not take reasonable steps to ensure that
15   consumers cannot easily remove the mattress covers, instead using an inexpensive zipper system
16
     to place the covers around the mattresses rather than simply sewing the mattresses shut. This
17
     leads to tremendous (and reasonable) confusion on the part of consumers who believe it is
18
19   perfectly safe to remove the mattress cover for cleaning purposes. Again, Zinus could choose to

20   make mattresses and mattress covers that are safer for use, but instead, Zinus uses the cheapest
21
     possible methods at the risk of consumer comfort and safety.
22
23                                 CLASS ACTION ALLEGATIONS

24          44.     Plaintiff brings this action on behalf of himself and as a class action under Federal

25   Rules of Civil Procedure, rule (“Rule(s)”) 23(a), (b)(2), and (b)(3), seeking damages and

26   equitable relief on behalf of the following nationwide Class:

27          All persons residing in the United States who purchased a Zinus mattress.
28


                                                                            CLASS ACTION COMPLAINT
                                                                                                   - 14 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 16 of 22



 1          45.     Plaintiff also brings this action on behalf of himself and as a class action under
 2   Rule 23(a), (b)(2), and (b)(3), seeking damages and equitable relief on behalf of the following
 3   Subclass:
 4          All persons residing in the State of Hawaii who purchased a paid Zinus mattress.
 5          46.     In the alternative, Plaintiff brings this action on behalf of himself and as a class
 6   action under Rule 23(a), (b)(2), and (b)(3), seeking damages and equitable relief on behalf of the
 7   following Class:
 8
            All persons residing in the United States who have purchased a Zinus mattress
 9          and have experienced fiberglass leakage without removing the cover of their
            mattress.
10
            47.     Similarly, in the alternative, Plaintiff also brings this action on behalf of himself
11
     and as a class action under Rule 23(a), (b)(2), and (b)(3), seeking damages and equitable relief
12
     on behalf of the following Subclass:
13
            All persons residing in Hawaii who have purchased a Zinus mattress and have
14
            experienced fiberglass leakage without removing the cover of their mattress.
15          48.     Excluded from the Class are Defendant; any parent, affiliate, or subsidiary of
16   Defendant; any entity in which Defendant has a controlling interest; any of Defendant’s officers
17   or directors; and any successor or assign of Defendant. Also excluded are any Judge or court
18   personnel assigned to this case and members of their immediate families.
19          49.     Plaintiff hereby reserves the right to amend or modify the class definition with
20   greater specificity or division after having had an opportunity to conduct discovery.
21          50.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the Class
22   and Subclass are so numerous that joinder of all members is impracticable. While Plaintiff does
23   not know the exact number of the members of the Class or Subclass, Plaintiff believes it contains
24   at least tens of thousands of people. The exact number of Class and Subclass members are
25   known to Defendant through billing and profile records. Class members may be notified of the
26   pendency of this action by recognized, Court-approved notice dissemination methods, which
27   may include U.S. mail, electronic mail, internet postings, social media, and/or published notice.
28


                                                                            CLASS ACTION COMPLAINT
                                                                                                   - 15 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 17 of 22



 1          51.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule
 2   23(a)(2) and with 23(b)(3)’s predominance requirements, common questions of law and fact
 3   exist as to all members of the Class and Subclass, and predominate over any questions affecting
 4   individual Class and Subclass members. Such questions of law and fact common to the Class and
 5   Subclass include, but are not limited to:
 6          a.      Whether Defendant misrepresented the nature and safety of its mattresses;
 7          b.      Whether Defendant knew its mattresses were unsafe for consumers;
 8          c.      Whether Defendant intentionally omitted or misled customers about the contents
 9                  of its mattresses;
10          d.      Whether Defendant engaged in the wrongful conduct alleged herein;
11          e.      Whether Defendants’ conduct constituted unfair or deceptive trade practices;
12          f.      Whether Plaintiff and Class members were injured and suffered damages or other
13                  losses because of Defendant’s fraudulent conduct; and
14          g.      Whether Plaintiff and Class members are entitled to relief, including equitable
15                  relief.
16          52.     Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s
17   claims are typical of the claims of the members of the Class and Subclass. Plaintiff is a consumer
18   who purchased a Zinus mattress and who would not have purchased it or would have paid less
19   had he known that the mattress contained fiberglass and was prone to leaking glass fibers.
20   Plaintiff’s damages and injuries are akin to those of other Class and Subclass members, and
21   Plaintiff seeks relief consistent with the relief of the Class and Subclass members.
22          53.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
23   adequate representative of the Class and Subclass because Plaintiff is a member of the Class and
24   Subclass and is committed to pursuing this matter against Defendant to obtain relief for the Class
25   and Subclass. Plaintiff has no conflicts of interest with the Class and Subclass members.
26   Plaintiff’s Counsel are competent and experienced in litigating class actions, including privacy
27   litigation. Plaintiff intends to vigorously prosecute this case and will fairly and adequately
28   protect the Class’ and Subclass’ interests. Plaintiff’s claims arise out of the same common course


                                                                            CLASS ACTION COMPLAINT
                                                                                                   - 16 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 18 of 22



 1   of conduct giving rise to the claims of the other members of the Class and Subclass. Plaintiff’s
 2   interests are coincident with, and not antagonistic to, those of the other members of the Class and
 3   Subclass.
 4           54.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class
 5   action is superior to any other available means for the fair and efficient adjudication of this
 6   controversy, and no unusual difficulties are likely to be encountered in the management of this
 7   class action. The quintessential purpose of the class action mechanism is to permit litigation
 8   against wrongdoers even when damages to individual plaintiffs may not be sufficient to justify
 9   individual litigation. Here, the damages suffered by Plaintiff and the Class and Subclass are
10   relatively small compared to the burden and expense required to individually litigate their claims
11   against Defendants, and, thus, individual litigation to redress Defendant’s wrongful conduct
12   would be impracticable. Individual litigation by each Class and Subclass member would also
13   strain the court system. Individual litigation creates the potential for inconsistent or contradictory
14   judgments and increases the delay and expense to all parties and the court system. By contrast,
15   the class action device presents far fewer management difficulties and provides the benefits of a
16   single adjudication, economies of scale, and comprehensive supervision by a single court.
17           55.     Injunctive and Declaratory Relief. Class certification is also appropriate under
18   Rule 23(b)(2) and (c). Defendants, through uniform conduct, acted or refused to act on grounds
19   generally applicable to the Class and Subclass as a whole, making injunctive and declaratory
20   relief appropriate to the Class and Subclass as a whole.
21           56.     Finally, all members of the proposed Class and Subclass are readily ascertainable.
22   Defendant has access to customer payment and billing records that will show who is a Class and
23   Subclass member.
                                     FIRST CLAIM FOR RELIEF
24
                             Breach of Implied Warranty of Merchantability
25                           By Plaintiff on Behalf of the Class and Subclass

26           57.     Plaintiff repeats the allegations contained in paragraphs 1 through 56 as if fully

27   set forth herein.

28


                                                                              CLASS ACTION COMPLAINT
                                                                                                     - 17 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 19 of 22


              58.   Defendant, as the designer, manufacturer, and/or distributor, impliedly warranted
 1
 2   that the Product was fit for its intended purpose in that the Product was safe for use in sleeping

 3   and for prolonged placement inside domiciles. Defendant did so with the intent to induce
 4
     Plaintiff and proposed Class and members to purchase the Products.
 5
              59.   Defendant breached its implied warranty because the Product does not have the
 6
 7   characteristics or benefits as promised, as described herein above.

 8            60.   As the manufacturer of the Product, Defendant had or should have had actual
 9   knowledge of the breach/misrepresentations regarding the Products, including the specific
10
     product purchased by the Plaintiff. Additionally, the Defendant received notice from Plaintiff on
11
     June 11, 2020 of Plaintiff’s claims via an e-mail to Zinus customer service.
12
13            61.   Plaintiff and proposed Class members were injured as a direct and proximate

14   result of Defendant’s breach because: (a) they would not have purchased the Products or would
15   not have paid as much for the Products if they had known the true facts; (b) they purchased and
16
     paid more for the Products due to the implied warranties; (c) the Product did not have the quality
17
     or value as impliedly warranted; and (d) they also needed to remediate problems resulting from
18
19   fiberglass leakage throughout their domiciles as a result of using the Product.

20
                                         SECOND CLAIM FOR RELIEF
21                         Hawaii Unfair Competition Act, Haw. Rev. Stat. § 480-1 et seq.
                                  (By Plaintiff on Behalf of the Hawaii Subclass)
22
              62.   Plaintiff restates and realleges paragraphs 1 through 61 as if fully set forth herein.
23
              63.   Plaintiff and the Hawaii Subclass are consumers within the meanings of Haw.
24
     Rev. Stat. § 480-1.
25
              64.   Defendant’s mattresses are commodities within the meaning of Haw. Rev. Stat. §
26
     480-1.
27
              65.   Defendant either represented that its mattresses had characteristics which they did
28


                                                                             CLASS ACTION COMPLAINT
                                                                                                     - 18 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 20 of 22



 1   not, in fact, have or omitted information that was material to Plaintiff and members of the Hawaii
 2   Subclass in determining whether or not to purchase Defendant’s mattresses.
 3           66.     Further, Defendant advertised its mattresses without intent to sell them as
 4   advertised.
 5           67.     Additionally, Defendant used unfair or deceptive acts or practices in the
 6   manufacture, marketing and sale of its mattresses.
 7           68.     Defendant is liable to Plaintiff and the Hawaii Subclass for damages, including
 8   treble damages, compensatory damages, reasonable attorney’s fees, and injunctive relief as set
 9   forth in Haw. Rev. Stat. § 480-13.
10                                       THIRD CLAIM FOR RELIEF
11                                              Unjust Enrichment
                                (By Plaintiff on Behalf of the Class and Subclass)
12
             69.     Plaintiff repeats the allegations contained in paragraphs 1 through 68 as if fully
13
     set forth herein.
14
             70.     Plaintiff brings this claim individually and on behalf of the members of the Class
15
     and Subclass against Defendant.
16
             71.     Plaintiff and the other members of the Class and Subclass conferred benefits on
17
     Defendant by purchasing Defendant’s mattresses.
18
             72.     Defendant has been unjustly enriched by retaining the revenues derived from
19
     Plaintiff’s and the other members of the Class’ and Subclass’ purchases of its mattresses.
20
     Retention of the monies under these circumstances is unjust and inequitable because Defendant’s
21
     representations were misleading to consumers, which caused injuries to Plaintiff and the other
22
     members of the Class and Subclass because they would not have purchased the Defendant’s
23
     mattresses services if the true facts had been known.
24
             73.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by
25
     Plaintiff and the other members of the Class and Subclass is unjust and inequitable, Defendant
26
     must pay restitution to Plaintiff and the other members of the Class and Subclass for its unjust
27
     enrichment, as ordered by the Court.
28


                                                                           CLASS ACTION COMPLAINT
                                                                                                 - 19 -
           Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 21 of 22



 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, on behalf of himself and the Class and Subclass, respectfully
 3   seeks from the Court the following relief:
 4          a.      Certification of the Class and Subclass as requested herein;
 5          b.      Appointment of Plaintiff as Class Representative and his undersigned counsel as
 6                  Class Counsel;
 7          c.      An order awarding Plaintiff and members of the proposed Class and Subclass
 8                  damages, including economic damages and damages stemming from remediation
 9                  of the issues in this complaint;
10          d.      An order awarding Plaintiff and members of the proposed Class and Subclass
11                  equitable, injunctive and declaratory relief, including the enjoining of Defendant’s
12                  conduct at issue herein and Defendant’s continuation of its unlawful business
13                  practices as alleged herein;
14          e.      An order declaring that Defendant’s acts and practices as alleged herein are
15                  fraudulent;
16          f.      An order awarding Plaintiff and members of the proposed Class and Subclass pre-
17                  judgment and post-judgment interest as permitted by law;
18          g.      An order awarding Plaintiff and members of the proposed Class and Subclass
19                  reasonable attorney fees and costs of suit, including expert witness fees; and
20          h.      An order awarding Plaintiff and members of the proposed Class and Subclass any
21                  further relief the Court deems proper.
22                                            JURY DEMAND
23          Plaintiff, on behalf of himself and the Class and Subclass, hereby demands a trial by jury
24   on all issues so triable pursuant to Rule 38.
25
     DATED: August 12, 2020                          Respectfully submitted,
26
27                                                   WOLF HALDENSTEIN ADLER
                                                      FREEMAN & HERZ LLP
28


                                                                               CLASS ACTION COMPLAINT
                                                                                                     - 20 -
            Case 2:20-cv-01619-JAM-KJN Document 1 Filed 08/12/20 Page 22 of 22


                                                /s/ Betsy C. Manifold
 1
                                                BETSY C. MANIFOLD
 2
                                          BETSY C. MANIFOLD
 3                                        manifold@whafh.com
                                          RACHELE R. BYRD
 4                                        byrd@whafh.com
                                          MARISA C. LIVESAY
 5                                        livesay@whafh.com
                                          BRITTANY N. DEJONG
 6                                        dejong@whafh.com
                                          750 B Street, Suite 1820
 7                                        San Diego, California
                                          Telephone: 619/239-4599
 8                                        Facsimile: 619/234-4599
 9                                        WOLF HALDENSTEIN ADLER
10                                         FREEMAN & HERZ LLC
                                          CARL MALMSTROM (pro hac vice forthcoming)
11                                        malmstrom@whafh.com
                                          111 W. Jackson St., Suite 1700
12                                        Chicago, IL 60604
                                          Telephone: 312/984-0000
13                                        Facsimile: 212/545-4653

14                                        Attorneys for Plaintiff
15
16
17
18
19
20
21
22
     ZINUS: 26623
23
24
25
26
27
28


                                                                    CLASS ACTION COMPLAINT
                                                                                     - 21 -
